Citation Nr: 1713220	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral spine strain with degenerative joint disease (claimed as low back pain), evaluated as 10 percent disabling prior to October 26, 2016, and 20 percent thereafter.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 2010 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, which denied service connection for asthma and granted service connection for a lumbosacral spine strain (claimed as low back pain) and assigned a noncompensable disability rating.  

In a rating decision dated in December 2011, the RO increased the low back disability rating to 10 percent, effective July 31, 2010.  In a subsequent rating decision dated in November 2016, the RO increased the disability rating for the low back disability to 20 percent, effective October 26, 2016.  

The Veteran testified before the undersigned at a Board videoconference hearing in January 2017.  A transcript of the hearing has been reviewed and associated with the claims file.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On record at the January 2017 Board videoconference hearing and prior to the promulgation of a decision in the appeal, the Veteran indicated that she wanted to withdraw the appeal as to the claim of entitlement to a higher initial rating for lumbosacral spine strain with degenerative joint disease (claimed as low back pain), evaluated as 10 percent disabling prior to October 26, 2016, and 20 percent thereafter.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a higher initial rating for lumbosacral spine strain with degenerative joint disease (claimed as low back pain), evaluated as 10 percent disabling prior to October 26, 2016, and 20 percent thereafter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

At the January 2017 Board videoconference hearing, the Veteran indicated that she wished to withdraw her appeal as to the issue of entitlement to a higher initial rating for her low back disability.  The withdrawal was confirmed by the Board prior to the promulgation of a decision on the appeal.  As such, there remains no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeal of entitlement to a higher initial rating for the Veteran's low back disability.  

ORDER

The appeal of the issue of entitlement to a higher initial rating for lumbosacral spine strain with degenerative joint disease (claimed as low back pain), evaluated as 10 percent disabling prior to October 26, 2016, and 20 percent thereafter, is dismissed.  


REMAND

The Veteran has been diagnosed with asthma and asserts that this was incurred in service.  See 05/26/2011, VBMS, Notice of Disagreement; 01/09/2017, VBMS, Hearing Transcript, p. 3.  The Veteran denied that she had or ever had asthma during her military entrance examination in June 2009.  See 10/14/2010, VBMS, STR-Medical, p. 27.  However, in May 2010, the Veteran reported that she was diagnosed with asthma at age 13 and was treated with albuterol inhalers throughout her entire life.  See 10/12/2010, Medical Treatment Record-Government Facility, p. 28.  The Veteran subsequently indicated that she used an inhaler for bronchitis when she was a child and stated that she did not experience asthma until she went into service.  See 01/09/2017, VBMS, Hearing Transcript, pp. 4, 8.   

The Veteran was afforded a VA examination by a Nurse Practitioner (NP) in October 2010.  The NP performed an examination, reviewed pulmonary function testing, and interviewed the Veteran.  The NP assessed the Veteran with mild persistent asthma without bronchodilator response and indicated that it occurred during active service.  However, the NP did not review the claims file.  Additionally, her reasoning was based on the Veteran's statements that before entering service she had experience only one asthma attack in association with bronchitis and that she ceased to have further symptoms until entering active service.  While this recitation of facts may not, in themselves, be inaccurate, at the very least the information relied on by the examiner was incomplete.  In this regard, the file contains multiple references to respiratory symptoms requiring use of an inhaler since age 13, apparently on about an annual basis.  There was also reference to an incidence of dust inhalation at age 10 that required use of an inhaler for a few weeks.

For the above reasons, the Board finds that an additional VA examination and etiological opinion must be obtained.  




Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by a pulmonologist to determine the etiology of her asthma or any respiratory disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all respiratory disabilities, including asthma, found on examination and identified during the pendency of the claim.  For any diagnosed respiratory disability, including asthma, the examiner should provide an opinion to the following:

	a.  Is there clear and unmistakable (undebatable) 
	evidence that asthma, or any respiratory disability, 
	preexisted the Veteran's military service?

	b.  If the answer to (a) is yes, then is there clear and 
   	unmistakable evidence that the preexisting asthma, or 	any respiratory disability, was NOT aggravated (i.e., 	permanently worsened) during active service?

	c.  If the answer to (a) is no, then is it as least as likely 
	as not that the Veteran's asthma, or any respiratory 	disability, was incurred in or the result of active 	military service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of respiratory symptoms, to include her reports of an incident of dust inhalation at age 10 requiring use of an inhaler for a few weeks and episodes of respiratory symptoms starting at age 13 that required use of an inhaler for a few weeks annually, per the Veteran's January 2017 hearing testimony.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and her representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


